Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 1 of 45 PageID #: 361



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------X

  JOSHUA PORTER et al,

                     Plaintiff,
                                                MEMORANDUM & ORDER
             -against-
                                                17-cv-07405(KAM)(VMS)
  MOOREGROUP CORPORATION; JOHN MOORE;
  GARY MOORE; MARTIN MOORE,

                     Defendants.

  ----------------------------------X
  KIYO A. MATSUMOTO, United States District Judge:

             On December 20, 2017, plaintiffs Joshua Porter

  (“Porter”) and Sharkey Simmons (“Simmons”) (collectively,

  “plaintiffs”) commenced this action against defendants

  MooreGroup Corporation (“MooreGroup”); Martin Moore (“M.

  Moore”); John Moore (“J. Moore”); and Gary Moore (“G.

  Moore”)(collectively, “defendants”) alleging various wage and

  hour violations of the Fair Labor Standards Act (“FLSA”), 29

  U.S.C. §§ 201 et seq., New York Labor Law (“NYLL”), §§ 650 et

  seq., and NYLL §§ 190 et seq.       (ECF No. 1, Complaint

  (“Compl.”).)    Plaintiffs brought their FLSA claims as a

  collective action on behalf of themselves and all other

  similarly situated employees of the defendants and their NYLL

  claims as a class action pursuant to Federal Rule of Civil

  Procedure 23 on behalf of themselves and all fire guards,

  welders, and other construction employees working for the


                                       1
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 2 of 45 PageID #: 362



  defendants in New York.      (Id.)    By order dated May 15, 2018, the

  court granted plaintiffs’ consent motion to certify a Collective

  Action pursuant to the FLSA.       (ECF No. 19, Consent Motion; ECF

  No. 21, Order Granting Motion to Certify FLSA Collective Action

  (“Collective Action Order”).)        The Collective Action Order

  limited the class of potential plaintiffs to fire guards,

  welders, laborers, and other construction employees who worked

  for the defendants between December 20, 2014 and May 14, 2018.

  (May 15, 2018 Order ¶ 2.)

             Following extensive fact discovery and a pre-motion

  conference, the court set a briefing schedule for plaintiffs to

  serve their motion to amend the complaint (“Motion”), which is

  presently before the court.      On March 29, 2019, the parties

  timely filed their Motion papers on ECF.         (See generally ECF No.

  47, Motion for Leave to Amend the Complaint (“Motion”); ECF No.

  48, Memorandum in Support re Motion to Amend/Correct/Supplement

  Complaint (“Pls. Mem.”); ECF No. 49, Pelton Decl.; ECF No. 50,

  Memorandum in Opposition re Motion to Amend/Correct/Supplement

  Complaint (“Defs. Mem.”); ECF No. 51, Nasis Decl.; ECF No. 52;

  Reply in Support re Motion to Amend/Correct/Supplement Complaint

  (“Pls. Rep.”); ECF No. 53, Pelton Decl.)

             Plaintiffs’ proposed Amended Complaint (“Amended

  Complaint”) seeks to make the following changes to the original

  Complaint: (1) add plaintiff Emanuel Colajay Rivera (“Rivera”)


                                        2
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 3 of 45 PageID #: 363



  as a named plaintiff; (2) add Baldwin Harbor Contracting Inc.

  (“Baldwin”) as a defendant; and (3) add retaliation claims,

  pursuant to the relevant FLSA and NYLL statutory provisions, on

  behalf of Simmons and Rivera.       For the reasons set forth below,

  the court grants plaintiffs’ Motion.

                                  BACKGROUND

             On December 20, 2017, plaintiffs commenced this action

  alleging violations of the FLSA and NYLL.         Plaintiffs are former

  employees of defendants’ construction company.          (Compl. ¶ 1.)

  Porter was employed by defendants from around January 2017

  through approximately August 2017, and Simmons was employed by

  defendants from approximately November 2016 through

  approximately September 2017.       (Id. ¶¶ 37, 47.)     Plaintiffs

  allege that while employed with the defendants’ company,

  defendants failed to provide overtime premiums owed to

  plaintiffs pursuant to both FLSA, 29 U.S.C. §§ 201 et seq. and

  NYLL, §§ 650 et seq.     (Id. ¶ 3.)       In addition, plaintiffs allege

  that defendants failed to provide proper wage notices and wage

  statements, pursuant to NYLL §§ 190 et seq.         (Id.   ¶ 4.)

  Defendants timely filed their Answer on February 23, 2018,

  generally denying plaintiffs’ substantive allegations, or not

  responding to them, to the extent that they allegedly stated a

  legal conclusion.     (ECF No. 14, Answer.)




                                        3
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 4 of 45 PageID #: 364



              On March 15, 2018, after an Initial Conference Hearing

  before Magistrate Judge Vera M. Scanlon, Judge Scanlon filed a

  scheduling order stating that “no additional parties may be

  joined after 7/8/16.”     (ECF No. 16, Scheduling Order ¶ 4.)         In

  addition, “no amendment of the pleadings will be permitted after

  [July 6, 2018] unless information unknown to the parties by this

  date later becomes available to them.”        (Id. ¶ 5.)    Furthermore,

  the court ordered the parties to complete fact discovery by

  October 12, 2018 and all discovery by December 21, 2018.           (Id.

  ¶¶ 6, 8.)   Moreover, the Scheduling Order noted that plaintiffs

  anticipated filing a FLSA § 216(b) motion by April 19, 2018.

  (Id. ¶ 16.)    Lastly, a Status Conference was set for July 19,

  2018.   (Id. ¶ 13.)

              On May 1, 2018, the parties filed a consent motion to

  certify the FLSA collective action, which the court granted on

  May 15, 2018.    (ECF No. 19, Consent Motion; ECF No. 21,

  Collective Action Order.)      Pursuant to the Collective Action

  Order, the court gave defendants 60 days to provide plaintiffs

  with the names and contract information of all potential

  plaintiffs.    (Id. ¶ 3.)    In addition, the Collective Action

  Order required plaintiffs to send notices to all potential

  plaintiffs within 10 days following defendants’ required

  disclosure.    (Id. ¶ 4.)    All potential plaintiffs were required

  to opt in within 60 days of the mailing of the notices.           (Id. ¶


                                       4
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 5 of 45 PageID #: 365



  5.)   Four opt-in plaintiffs, including Plaintiff Rivera,

  subsequently joined the case in September 2018.          (ECF No. 23-25,

  27, Consent to Become Party in a Collective Action.)

             During the October 11, 2018 Status Conference before

  Magistrate Judge Scanlon, plaintiffs informed the court of their

  intention to amend the complaint, and Judge Scanlon ordered

  plaintiffs’ counsel to request a pre-motion conference seeking

  leave to file an amended complaint.        (ECF No. 29, Scheduling

  Order.)   On November 9, 2018, plaintiffs requested a pre-motion

  conference in anticipation of their motion to amend the

  complaint.    (ECF No. 31, Pls. Ltr. Mot. for Pre-Motion

  Conference (“PMC Letter”).)      In their letter, plaintiffs

  indicated that they had shared a copy of the proposed amended

  complaint with defendants, but defendants were unwilling to

  consent to the proposed amendments.        (Id.)   On November 13,

  2018, defendants’ counsel requested an extension to file a

  response, citing personal reasons, which the court granted.

  (ECF No. 32, Motion for Extension of Time to File

  Response/Reply; Dkt. Entry dated Nov. 16, 2018.)

             Without seeking a further extension, defendants failed

  to file their reply to plaintiffs’ PMC Letter by the court-

  ordered deadline, and on November 21, 2018, the court granted

  plaintiffs’ motion for a Pre-Motion Conference and ordered

  defendants to respond to plaintiffs’ PMC Letter by November 27,


                                       5
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 6 of 45 PageID #: 366



  2018.   (Dkt. Entry dated Nov. 21, 2018.)        Defendants filed their

  response on November 27, 2018, arguing that plaintiffs’ proposed

  Amended Complaint fails to sufficiently allege Baldwin as a

  joint employer with MooreGroup.       Defendants did not address the

  proposed amendment to add Rivera as a named plaintiff.           (ECF No.

  33, Letter Responding to Plaintiffs’ Premotion Conference

  Letter.)

             On November 29, 2018, plaintiffs filed a letter

  informing the court of alleged acts of retaliation against

  Simmons and Rivera on the evening of November 27, 2018.           (ECF

  No. 34, Letter Regarding Retaliation Against Plaintiffs and

  Further Proposed Amendments to Complaint.)         Specifically,

  plaintiffs alleged that defendants sent an unidentified

  individual, pretending to be an IRS agent (“Individual”), to

  Simmons’ and Rivera’s residences in order to intimidate and

  harass them into dropping the instant action.         Further, the

  Individual informed Simmons and Rivera that any money “received

  from the lawsuit would have to be paid to the IRS” and that the

  only way to make the “problem go away” would be to “drop the

  lawsuit.” (Id.)    As a result, plaintiffs seek to “add

  retaliation claims on behalf of [Rivera] and Simmons pursuant to

  both 29 U.S.C. § 215(a)(3) and NYLL § 215.”         (Id.)

             A pre-motion conference was held on November 30, 2018,

  to discuss plaintiffs’ intent to move to amend their complaint


                                       6
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 7 of 45 PageID #: 367



  and the allegations raised in plaintiffs’ letters.            (Dkt. Entry

  dated Nov. 30, 2018.)      The court ordered defendants to file a

  letter by December 7, 2018 stating whether they will consent to

  the filing of an amended complaint without a motion or oppose a

  motion to amend the complaint.        (Id.)   At this time, there were

  delays and extensions due to a change of defendants’ counsel. 1

  Defendants submitted a letter on February 5, 2019, stating that

  they could not consent to the filing of an amended complaint

  without a motion.     (ECF No. 41, Letter.)

              The court granted the parties’ proposed briefing

  schedule, ordering that (1) plaintiffs serve their motion to

  amend the complaint by February 27, 2019, (2) defendants serve

  their opposition by March 20, 2019, (3) plaintiffs serve their

  reply, if any, by March 29, 2019, and (4) the parties file their

  motion papers in logical order via ECF on March 29, 2019.             (Dkt.




  1 On December 7, 2018, defendants filed a motion to stay for 60 days or at a

  minimum to extend the deadline because they had terminated their original
  counsel’s services and were in the process of retaining new counsel. (ECF
  No. 35, Motion to Stay for 60 Days.) The court granted the motion in part,
  extending the deadline to provide the court a status update regarding new
  counsel and to advise the court on whether they will consent to the filing of
  the amended complaint to January 7, 2019. (Dkt. Entry dated Dec. 7, 2018.)
  Defendants then requested an extension to file a response, citing delays due
  to finalizing the termination of prior counsel and the holiday season. (ECF
  No. 38, Motion for Extension of Time.) The court extended the deadline to
  January 22, 2019. (Dkt. Entry dated Jan. 8, 2019.) On January 22, 2019,
  defendants asked for one final adjournment of thirty days to allow
  defendants’ new general counsel to finalize retaining new counsel. (ECF No.
  39, Ltr. Extension Re Consent to Complaint Amendment.) The court granted a
  “final” extension, ordering defendants to file a letter by February 5, 2019.
  (Dkt. Entry dated Jan. 23, 2019.)


                                        7
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 8 of 45 PageID #: 368



  Entry dated Feb. 6, 2019.)      The parties’ papers were timely

  filed.

       I. The Instant Motion

             As noted at the outset, the proposed Amended Complaint

  differs from the original Complaint in primarily three respects:

  (1) the addition of Rivera as a named plaintiff; (2) the

  addition of Baldwin as a defendant; and (3) the addition of

  retaliation claims on behalf of Simmons and Rivera.          (ECF No.

  49-2, Ex. B – Proposed Amended Complaint (“Am. Compl.”) ¶¶ 85-

  92, 97-103, 113-119.)

             Plaintiffs assert that Rivera’s claims are “in all

  substantive ways identical” to those of the originally-named

  plaintiffs.    (ECF No. 48, Pls. Mem. 4.)      Specifically,

  plaintiffs allege that Rivera “typically worked in excess of

  forty (40) hours per week but was paid straight-time rates for

  all hours worked in excess of forty,” his “weekly wages were

  typically short by several hours,” his hourly rates were

  “similar” to those paid to Simmons and Porter, and “at no time

  did Rivera receive[] with his payment of wages a breakdown of

  his total hours worked.”      (Id.)   Notably, though the Collective

  Action Order limited the relevant period to between December 20,

  2014 and May 14, 2018, see Collective Action Order ¶ 2, Rivera




                                        8
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 9 of 45 PageID #: 369



  was employed at various times outside of and during the relevant

  period. 2   (Am. Compl. ¶ 69.)

              Plaintiffs allege that Rivera began receiving

  paychecks from Baldwin when Rivera returned to work for

  defendants in 2018 despite working for the same supervisors that

  he had worked for during his prior employment with defendants

  and “performing the same work and [being] paid in the same

  manner as in the past.”       (Id. ¶ 75.)    Baldwin, which allegedly

  shares its principal place of business with MooreGroup,

  allegedly operates on behalf of MooreGroup “to avoid scrutiny of

  MooreGroup’s payroll or pay practices.”          (Id. ¶ 19.)    Plaintiffs

  assert that the Individual who visited Simmons’ and Rivera’s

  residences was likely acting on behalf of defendants, and thus

  plaintiffs seek to bring a retaliation claim under NYLL and

  FLSA.   (Id. ¶¶ 91-92.)

              In defendants’ opposition, they assert that plaintiffs

  have not established good cause to amend the complaint;

  defendants will be prejudiced if the Motion is granted; the

  proposed amendments regarding Rivera and the retaliation claims

  are futile; and the allegations against Baldwin are not

  plausible on their face.       (ECF No. 50, Defs. Mem. 5-18.)        In



  2 According to the proposed Amended Complaint, Rivera was employed with

  defendants “during three separate time periods: from February 2011 through
  November 2011, from January 2012 through December 28, 2017, and from February
  21, 2018 through March 19, 2018.” (Am. Compl. ¶ 69.)


                                        9
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 10 of 45 PageID #: 370



  their reply, plaintiffs assert that they acted in a timely

  fashion in filing the motion; the amendments would not result in

  undue delay, prejudice, or confusion; and the amendments are not

  futile.    (ECF No. 52, Pls. Rep.)

              On August 29, 2019, Magistrate Judge Scanlon ordered

  the parties to complete discovery by October 31, 2019.           (ECF No.

  54, Status Report Order.)       Pursuant to the October 31, 2019

  Status Report Order, if plaintiffs’ motion is granted, discovery

  is to be completed within 60 days of the court’s decision on the

  motion.    (Id.)   Counsel will then be directed to make a class

  certification and summary judgment motion within 45 days after

  the close of discovery.      Id.)

                               LEGAL STANDARDS

              In the Second Circuit, “[l]eave to amend should be

  denied only because of undue delay, bad faith, futility or

  prejudice to the non-moving party, and the decision to grant or

  deny a motion to amend rests within the sound discretion of the

  district court.”     Mendez v. U.S. Nonwovens Corp., 2 F. Supp. 3d

  442, 451 (E.D.N.Y. 2014) (citing Aetna Cas. And Su. Co. v.

  Aniero Concrete Co., 404 F.3d 566, 603-04 (2d Cir. 2005); Zahra

  v. Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995).           Using

  this guiding principle, the court considers whether or not to

  grant the Motion.

            a. Liberal Standard under Rule 15


                                       10
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 11 of 45 PageID #: 371



              Motions to amend pleadings are governed by Rule 15(a).

  In cases where a party is not entitled to amend its complaint as

  a matter of course, “a party may amend its pleading only with

  the opposing party’s written consent or the court’s leave.”            See

  Fed. R. Civ. P. 15(a)(2).       Motions to amend are to be “liberally

  granted absent a good reason to the contrary,” see Assam v. Deer

  Park Spring Water, 163 F.R.D. 400, 404 (E.D.N.Y. 1995), as Rule

  15(a)(2) provides that “court[s] should freely give leave when

  justice so requires,” Fed. R. Civ. P. 15(a)(2).          In addition, a

  court may add a party “at any time, on just terms.”           See Fed. R.

  Civ. P. 21.    Motions to add parties are given the “same standard

  liberality afforded to motions to amend” under Rule 15.            Essani

  v. Earley, No. 13-CV-3424 (JMA)(SIL), 2018 U.S. Dist. LEXIS

  134414, at *10 (E.D.N.Y. Aug. 9, 2018) (quoting Addison v.

  Reitman Blacktop, Inc., 283 F.R.D. 74, 79 (E.D.N.Y. 2011)).

           b. “Good Cause” under Rule 16

              Where a court has set a scheduling order with a

  deadline for amended pleadings, however, “the lenient standard

  under Rule 15(a) . . . must be balanced against the requirement

  under Rule 16(b) that the Court’s scheduling order ‘shall not be

  modified except upon a showing of good cause.’”          See Grochowski

  v. Phoenix Constr., 318 F.3d 80, 86 (2d Cir. 2003) (quoting Fed.

  R. Civ. P. 16(b)); see also Essani, 2018 U.S. Dist. LEXIS

  134414, at *11.     The purpose of Rule 16(b) is to create


                                       11
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 12 of 45 PageID #: 372



  certainty in pretrial proceedings.        See Fed. R. Civ. P. 16

  advisory committee’s note, 1983 amendment, discussion of

  subsection (b)).     Therefore, to consider only Rule 15(a) without

  taking Rule 16(b)’s good cause standard into account “would

  render scheduling orders meaningless.”         Parker v. Columbia

  Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000) (holding that

  the district court did not abuse its discretion in denying leave

  to amend the pleadings after the deadline set in the scheduling

  order where the movant failed to establish good cause) (quoting

  Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1419 (11th Cir.

  1998)).    Accordingly, a party seeking to amend the complaint

  after the Rule 16(b) scheduling order deadline has passed must

  first demonstrate good cause to modify the scheduling order

  deadline before the court addresses the proposed amendment under

  the Rule 15(a) standard.

              In order to demonstrate good cause under Rule 16(b),

  the movant generally must establish diligence.          See Kassner v.

  2nd Ave. Delicatessen, Inc., 496 F.3d 229, 244 (2d Cir. 2007);

  Parker, 204 F.3d at 340 (“[A] finding of ‘good cause’ depends on

  the diligence of the moving party.”).         Courts have declined to

  find good cause where the movant was aware of facts giving rise

  to the claim, or where such information was available to the

  movant, at the time the movant commenced the action.           See, e.g.,

  Parker, 204 F.3d at 341 (adopting district court’s lack of good


                                       12
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 13 of 45 PageID #: 373



  cause determination where movant was informed of his rights

  under the leave policy); Rent-A-Center, Inc. v. 47 Mamaroneck

  Ave. Corp., 215 F.R.D. 100, 104 (S.D.N.Y. 2003) (finding no good

  cause where “the substance of the defendants ‘new’ claim was

  known when the defendants filed their original amended answer”);

  cf. Enzymotec Ltd. V. NBTY, Inc., 754 F. Supp. 2d 527, 537

  (E.D.N.Y. 2010) (finding that plaintiff established diligence

  because it did not discover the facts underlying its new cause

  of action until after the deadline, and plaintiff filed the

  motion to amend within two months); Jackson v. Roslyn Bd. Of

  Educ., 596 F. Supp. 2d 581, 586 (E.D.N.Y. 2009) (finding that

  delaying nearly five months after acquiring knowledge of

  underlying facts of an amendment before making any attempt to

  seek leave to amend “is some evidence of a lack of diligence”).

              Courts in the Second Circuit have sometimes excused a

  movant’s lack of diligence where the information was available

  to the movant but could cause “potential confusion,” or where

  the movant filed an amended pleading two months after learning

  new facts during discovery.       See Olaf Soot Design, LLC v.

  Daktronics, Inc., 299 F. Supp. 3d 395, 399 (S.D.N.Y. 2017)

  (citations omitted).      The Second Circuit has “left open the

  possibility that amendments could be permitted even where a

  plaintiff has not been diligent in seeking an amendment,” absent

  a showing of undue prejudice for the non-moving party.           See


                                       13
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 14 of 45 PageID #: 374



  Fresh Del Monte Produce, Inc., 304 F.R.D. 170, 175 (quoting

  Castro v. City of New York, 2010 WL 889865, at *2 (E.D.N.Y. Mar.

  6, 2010)); Olaf Soot Design, 299 F. Supp. 3d at 399.

           c. Prejudice

              In deciding whether there would be prejudice, courts

  typically consider whether the amendment would “(i) require the

  opponent to expend significant additional resources to conduct

  discovery and prepare for trial…[and] (ii) significantly delay

  the resolution of the dispute.”        Block v. First Blood Assoc.,

  988 F.2d 344, 350 (2d Cir. 1993).         Courts may find prejudice if

  the amendments would require significant discovery or cause

  delays on the eve of trial.       See Zubulake v. UBS Warburg LLC,

  231 F.R.D. 159, 163 (S.D.N.Y. 2005); Benefitvision Inc. v.

  Gentiva Health Svcs., Inc., 2015 WL 1034543, at *14 (E.D.N.Y.

  Feb. 9, 2015) (denying plaintiffs’ motion to add four new causes

  of action in a trial-ready case “at the eleventh hour” because

  it would “significantly prejudic[e]” defendants).           Cf. State

  Teachers Ret. Bd., 654 F.2d at 856 (finding no undue prejudice

  where no trial date had been set at the time plaintiffs

  requested leave to amend and defendants had not yet filed a

  motion for summary judgment); Martin v. Sprint/United Mgmt. Co.,

  No. 15-CIV-5237 (PAE), 2016 U.S. Dist. LEXIS 63192, at *12-13

  (S.D.N.Y. May 12, 2016) (finding no undue delay, and therefore




                                       14
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 15 of 45 PageID #: 375



  no prejudice, because discovery deadline was more than three

  months away).

               “Any prejudice which the non-movant demonstrates must

  be balanced against the court’s interest in litigating all

  claims in a single action and any prejudice to the movant which

  would result from a denial of the motion.”         Saxholm AS v. Dynal,

  Inc., 938 F. Supp. 120 (E.D.N.Y. 1996); see also State Farm Mut.

  Auto. Ins. Co. v. CPT Medical Svcs., P.C., 246 F.R.D. 143, 148

  (E.D.N.Y. 2007).

             d. Futility

               A proposed amended complaint must “contain enough

  allegations of fact to state a claim for relief that is

  ‘plausible on its face.’”       Mendez v. U.S. Nonwovens Corp., 2 F.

  Supp. 3d 442, 451 (E.D.N.Y. 2014) (quoting Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570(2007)).        An amendment is futile if it

  cannot survive a Rule 12(b)(6) motion to dismiss.           Lucente v.

  IBM Corp., 310 F.3d 243, 258 (2d Cir. 2002); Fed. R. Civ. P.

  12(b)(6).     The court is “required to accept the material facts

  alleged in the amended complaint as true and draw reasonable

  inferences in the plaintiff’s favor.”         Id. (citing Ashcroft v.

  Iqbal, 556 U.S. 662, 678-79 (2009)).

                                  DISCUSSION

        I.     Plaintiffs Have Established Good Cause to Amend




                                       15
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 16 of 45 PageID #: 376



              Magistrate Judge Scanlon’s March 15, 2018 Scheduling

  Order contemplated that newly-discovered information might

  prompt the parties to seek to amend their pleadings.            (ECF No.

  16, Scheduling Order ¶¶ 4–5 (noting that the last date for

  amendment of the pleadings was July 6, 2018, unless “information

  unknown to the parties by this date later becomes available to

  them.”.)    Plaintiffs assert that they had good cause for filing

  after July 6, 2018 because they did not acquire the relevant

  information until after the deadline had expired.          3   (ECF No. 48,

  Pls. Mem. 11.)     Id.   As a result, plaintiffs were “unable to

  learn the identifies, let alone employment information, of any

  employees of Defendants other than the Named Plaintiffs until

  after” the deadline.      Id.   Plaintiffs did not receive Rivera’s

  Consent Form until September 19, 2018, and thus learned

  information regarding Rivera and Baldwin only after Rivera opted

  in, which occurred after the deadline to amend had expired under

  Judge Scanlon’s Scheduling Order.         (ECF No. 27, Consent to

  become party in a collective action (“Rivera Consent”); ECF No.

  48, Pls. Mem. 11.)




  3 The court granted the parties’ consent motion to certify FLSA Collective
  Action on May 15, 2018. (Collective Action Order.) Pursuant to the
  Collective Action Order, defendants were ordered to provide contact
  information of all potential plaintiffs to plaintiffs within 60 days, and
  plaintiffs were ordered to mail the notice of collective action to all
  potential plaintiffs within 10 days following defendants’ disclosure of the
  contact information. (Collective Action Order, ¶¶ 3-4.)


                                       16
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 17 of 45 PageID #: 377



              Additionally, plaintiffs assert that they requested

  permission to move to amend “within a reasonable time after

  discovering” the relevant facts regarding Rivera and Baldwin.

  (ECF No. 48, Pls. Mem. 11-12.).        Then, just two days after

  learning about the relevant facts regarding alleged retaliation

  incidents, plaintiffs submitted another letter to the court in

  advance of the pre-motion conference.         (Id. at 2.)

              Defendants do not dispute that plaintiffs became aware

  of the relevant information underlying the proposed amendments

  after the deadline to amend the pleadings expired.           (Defs. Mem.

  6.)   Nor do the defendants dispute that plaintiffs were diligent

  in raising their retaliation claims promptly with the court.

  Rather, defendants assert that plaintiffs were not diligent in

  “inexplicably delay[ing] until November 9, 2018” to request the

  pre-motion conference.      (Id.)   Defendants also assert that they

  will be prejudiced if the Motion is granted.          (Id. at 7.)

              Defendants cite Martin in support of their assertion

  that plaintiffs were not diligent, but Martin is not analogous

  to the instant case.      In Martin, plaintiff filed its proposed

  amended complaint nearly two months past the court-ordered

  deadline for the motion.      Martin v. MTA Bridges & Tunnels, No.

  06-CIV-3125 (CM)(RLE), 2008 U.S. Dist. LEXIS 54775, at *1-3

  (S.D.N.Y. July 18, 2008).




                                       17
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 18 of 45 PageID #: 378



               In the present action, plaintiffs timely filed their

  Motion, pursuant to the court’s February 6, 2019 scheduling

  order.      (Dkt. Entry dated 2/6/19, Scheduling Order.)       In

  addition, plaintiffs filed their PMC letter before discovery was

  completed, and according to the court-ordered deadline.             (ECF

  No. 29, Scheduling Order 2; ECF No. 30, Motion for Extension of

  Time to Complete Document Discovery; ECF No. 31, PMC Letter;

  Defs. Mem. 7.)      The court thus finds defendants arguments

  regarding plaintiffs’ lack of diligence and delay to be without

  merit.      Further, the court finds that plaintiffs have

  demonstrated good cause; absent prejudice to defendants or

  futility of the amendments, the Motion will be granted.

        II.     Lack of Prejudice to Defendants

                For the reasons stated below, the court finds that

  defendants have not established that they will be prejudiced

  should the court grant the instant Motion.

               As plaintiffs correctly note, at the time they made

  the Motion, there had been no dates set for Rule 23 class

  certification, summary judgment briefing, or trial.           (ECF No.

  54, Status Report Order (noting that counsel will make a class

  certification and summary judgment motion 45 days after close of

  discovery).)     Nevertheless, defendants assert that the Motion

  would cause prejudice because (i) “the proposed amendments rely

  on separate, new, and distinct facts concerning an entirely new


                                       18
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 19 of 45 PageID #: 379



  defendant,” and (ii) the “retaliation claims are allegedly

  premised on facts that are completely unrelated to [the wage

  claims].” (Defs. Mem. 8 – 9.)       The court considers defendants’

  theories in turn.

           a. Adding Baldwin and Rivera Would Not Prejudice
              Defendants

              First, defendants challenge the addition of Baldwin

  and Rivera on the ground that Rivera’s allegations against

  Baldwin are “completely unrelated to the underlying factual

  basis for Plaintiffs’ wage and hour claims.”          (Defs. Mem. 2, 8.)

  Defendants state that Baldwin “is not related to the Defendants,

  is owned by different people, and is not aware of this lawsuit”

  does not establish that adding Baldwin will result in prejudice

  to the present defendants.       (Id. at 9.)    Defendants further

  assert that “the facts underlying [Rivera’s] allegations against

  [Baldwin] would contain little, if any, overlap with the instant

  wage and hour claims against the Moore Group.”          (Id. at 11.)

  Defendants note that the claims against Baldwin are isolated to

  Rivera and limited to a duration of one month, thereby making

  the claims separate and distinct from the claims against

  MooreGroup.    (Defs. Mem. 10.)     Therefore, defendants assert that

  adding these parties would cause defendants to incur increased

  litigation costs and prolong the litigation.          (Defs. Mem. 8 –

  10.)



                                       19
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 20 of 45 PageID #: 380



              In their Motion, plaintiffs allege that Baldwin is a

  “corporate entity that paid Rivera during a portion of his

  employment [with MooreGroup],” and that they believe Baldwin to

  be “either part of a single-integrated enterprise with

  MooreGroup and/or [] a successor to MooreGroup.”          (Motion 8.)

  Plaintiffs further allege that Baldwin “was a party to the

  transactions outlined in the Amended Complaint, and its payment

  policies appear to be inextricably intertwined with Defendants,”

  as Baldwin paid Rivera “at the same rates, by the same means and

  including the same wage and hour violations as he experienced

  previously [under MooreGroup].”        (Id.)   Plaintiffs also allege

  that Baldwin is “owned, operated, managed and controlled by the

  Individual Defendants; performs no independent business

  operations apart from MooreGroup; has no financial resources or

  existence apart from MooreGroup . . . and generally has no

  meaningful existence apart from its purpose of paying MooreGroup

  employees for the apparent purpose of deflecting scrutiny of

  MooreGroup’s payroll or payment practices.”          (Id.; ECF No. 49-2,

  Am. Compl. ¶¶ 19–25.)      Thus, plaintiffs have plausibly alleged

  that Baldwin’s payment practices were linked to MooreGroup’s.

              With respect to Rivera, plaintiffs point out that

  defendants were aware of Rivera’s participation in the lawsuit

  ever since he opted in and have even produced some written

  discovery regarding Rivera; thus, defendants will not need to


                                       20
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 21 of 45 PageID #: 381



  expend much more to complete discovery regarding Rivera.

  (Motion 12.)

              First, the court notes that Rivera’s proposed wage

  claims are almost identical to those of the current named

  plaintiffs and fall within the same statutory time period.

  Thus, any additional costs that defendants would incur in also

  defending against Rivera “should be significantly limited by the

  common ultimate question that predominates Plaintiffs’ claims:

  whether [defendants] should have paid Plaintiffs overtime wages”

  and whether defendants failed to provide proper wage notices and

  wage statements.     Ruggles v. Wellpoint, Inc., 687 F. Supp. 2d

  30, 36 (N.D.N.Y. 2009).

              Second, the extension of discovery by 60 days should

  provide defendants ample time to conduct discovery of the

  retaliation claims pertaining to Rivera.         Adding Rivera as a

  named plaintiff would further the court’s goal of avoiding the

  “spawn[ing of] duplicate litigation.”         Id. (quoting Foster v.

  The Food Emporium, et al., o. 99-CIV-3860 (CM), 200 U.S. Dist.

  LEXIS 6053, *7 (S.D.N.Y. Apr. 26, 2000)).

              Third, though defendants may be correct that Baldwin

  may file a pre-answer motion to dismiss and thus delay the

  litigation further, “[m]ere delay, however, absent a showing of

  bad faith or undue prejudice, does not provide a basis for a

  district court to deny the right to amend.”          State Teachers Ret.


                                       21
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 22 of 45 PageID #: 382



  Bd., 654 F.2d at 856.      Moreover, adding Baldwin would neither

  alter plaintiffs’ theories of relief nor “represent a radical

  shift from the recovery sought.”           Sprint/United Mgmt. Co., 2016

  U.S. Dist. LEXIS 63192, at *12 (quoting Barrows v. Forest Labs.,

  Inc., 742 F.2d 54, 58 (2d Cir. 1984)).

              In urging that adding Baldwin and Rivera would result

  in prejudice to defendants, defendants cite to two cases, both

  of which are unavailing.      Defendants cite State Farm for the

  sweeping proposition that “prejudice is typically found when the

  amendment adds a party.”      (Defs. Mem. 9.)      To the contrary, in

  granting plaintiff’s motion to amend its complaint to join

  additional defendants and causes of action, the State Farm

  decision explicitly noted that “the burden of conducting

  additional discovery [as a result of adding additional

  defendants and claims] does not automatically constitute undue

  prejudice.”    State Farm Mut. Auto. Ins. Co. v. CPT Medical

  Svcs., P.C., 246 F.R.D. 143, 149 (E.D.N.Y. 2007).           Indeed, the

  State Farm court noted the court’s “substantial interest in

  adjudicating the entire dispute in one action,” in which denying

  an amended pleading “would require the parties and the court to

  duplicate their efforts.”       Id.   Though the Portelos decision

  involved a denial of a motion to amend, the court did not

  address whether it was the addition of parties, as opposed to

  the addition of new claims, that would result in prejudice to


                                        22
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 23 of 45 PageID #: 383



  the non-movant; instead, the court based its denial of the

  motion on the movant’s failure to show good cause.           Portelos v.

  City of New York, 2015 WL 5475494, at *3 (E.D.N.Y. Sept. 15,

  2015).   Here, as discussed above, the court finds that

  plaintiffs have established good cause to amend the complaint,

  so Portelos is inapt.

              Fourth, while acknowledging defendants’ apprehension

  regarding the prospect of “unnecessarily protracted” litigation,

  the court notes that the discovery timeline has already been

  sensibly curtailed by the August 29, 2019 Status Report Order.

  The August 29, 2019 Status Report Order provides that, if the

  instant Motion is granted, “discovery on [the] new parties [is]

  to be completed within sixty days of the Court’s decision on the

  motion.”    (ECF No. 54, Status Report Order.)        In light of that,

  defendants’ assertions regarding prejudice resulting from

  additional discovery costs or significant delays are somewhat

  misplaced.    (Id.)

              For the foregoing reasons, the court finds that adding

  Rivera as a named plaintiff and adding Baldwin as a defendant

  would not prejudice defendants.

           b. Adding Plaintiffs’ Retaliation Claims Would Not
              Prejudice Defendants

              Defendants object to the proposed addition of

  plaintiffs’ retaliation claims because these claims “are []



                                       23
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 24 of 45 PageID #: 384



  premised on facts that are completely unrelated to the hours

  they worked and the wages they received and have not been

  discussed at all in discovery.”        (Defs. Mem. 8–9.)     As an

  initial matter, the court agrees with defendants that

  plaintiffs’ proposed retaliation claims are more appropriately

  addressed under Rule 15(d) as supplemental pleadings, as the

  “transaction, occurrence, or event . . . happened after the date

  of the pleading to be supplemented.        (Fed. R. Civ. P. 15(d);

  Defs. Mem. 11 n.5.)      As defendants correctly note, the

  substantive analysis under Rules 15(a) and 15(d) is the same.

  (Defs. Mem. 11.)     Rule 15(d) “permits a party to move to serve a

  supplemental pleading and the district court may grant such a

  motion, in the exercise of its discretion, upon reasonable

  notice and upon such terms as may be just.”          Quaratino, 71 F.3d

  at 66.   “[L]eave to file a supplemental pleading should be

  freely permitted when the supplemental facts connect it to the

  original pleading.”      Id. (citing Bornholdt v. Brady, 869 F.2d

  57, 68 (2d Cir. 1989); LaSalvia v. United Dairymen, 804 F.2d

  1113, 1119 (9th Cir. 1986), cert. denied, 482 U.S. 928 (1987).

              “[I]t is the Defendant’s burden to establish that

  permitting the Plaintiff to supplement her pleading with a claim

  for retaliation would be prejudicial.”         Cummings-Fowler v.

  Suffolk Cty. Cmty. Coll., 282 F.R.D. 292, 298 (E.D.N.Y. 2012)

  (citations omitted).      The Second Circuit has held, in the


                                       24
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 25 of 45 PageID #: 385



  context of a motion to supplement a pleading pursuant to Rule

  15(d) to add a claim for unlawful retaliation, that it is an

  abuse of discretion to deny the motion absent prejudice to the

  opposing party or futility of the amendment.          Id. at 297 (citing

  Quaratino, F.3d at 66 (2d Cir. 1995).         Defendants assert that

  they would be prejudiced if the retaliation claims are added

  because “the parties will have to start anew with paper

  discovery and depositions,” starting with “[Rivera’s] wife and

  landlord.”    (Defs. Mem. 8.)

              Courts in the Second Circuit “routinely permit

  plaintiffs to supplement pleadings to include alleged acts of

  retaliation that . . . occurred after the original complaint was

  filed.”    Quintanilla v. Suffolk Paving Corp., No. 09-CV-5331

  (AKT), 2012 U.S. Dist. LEXIS 132469, at *14, 17-18 (E.D.N.Y.

  Sept. 17, 2012)(granting amendment adding retaliation claims to

  a NYLL and New York Wage Theft Prevention Act case for an

  incident that allegedly occurred after the deadline to amend)

  (citing Ke v. 85 Fourth Ave. Inc., No. 07-CV-6897, 2009 U.S.

  Dist. LEXIS 8141, 2009 WL 185949, at *2 (S.D.N.Y. Jan. 22,

  2009); Witkowich v. Gonzales, 541 F. Supp. 2d 572, 590 (S.D.N.Y.

  2008)).

              Here, plaintiffs have alleged supplemental facts that

  connect the retaliation claims to the original claims.           “On

  November 27, 2018, an individual who claimed to be a


                                       25
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 26 of 45 PageID #: 386



  representative of the IRS showed up at the front door of

  Simmons’s and Rivera’s respective residences,” showing “some

  paper or documentation to identify himself as an IRS agent.”

  (Motion 4 – 5; Am. Compl. ¶¶ 86 – 92.)         This individual

  allegedly informed Simmons and Rivera that they owed taxes for

  the time period that they worked for MooreGroup and that any

  money received from the lawsuit would have to be paid to the

  IRS.   (Motion 5.)    This individual also allegedly stated that

  “the only way for the ‘problem to go away’ was for the plaintiff

  to ‘drop the lawsuit.’”      (Id.)   Insofar as the alleged

  retaliation incident occurred due to the parties’ participation

  in the lawsuit, i.e. their wage claims, the court is satisfied

  that plaintiffs have met the liberal pleading standard of Rule

  15(d).   Moreover, the retaliation claims are brought pursuant to

  the same statutes as the wage claims, unlike in Ansam

  Associates, Inc. v. Cola Petroleum, Ltd., which defendants cite

  to support their argument.       Ansam Assocs., Inc. v. Cola

  Petroleum, Ltd.760 F.2d 442, 446 (2d Cir. 1985).

              For the foregoing reasons, the court also finds that

  defendants have failed to establish that adding plaintiffs’

  retaliation claims would result in prejudice to defendants, and

  that such prejudice would outweigh any prejudice to plaintiffs

  that “would result from a denial of the motion” as well as “the




                                       26
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 27 of 45 PageID #: 387



  court’s interest in litigating all claims in a single action.”

  Saxholm AS, 938 F. Supp. at 120; State Farm, 246 F.R.D. at 148.

        III. Futility

              Next, defendants assert that plaintiffs’ proposed

  amendments are futile.      For the reasons stated below, the court

  finds that (1) plaintiffs’ proposed amendments to add Rivera and

  Baldwin are not futile with respect to the wage and overtime

  claims alleged in the original Complaint; and (2) plaintiffs’

  proposed retaliation claims are not futile.          Thus, the court

  grants plaintiffs’ requests to add Rivera as a named plaintiff;

  add Baldwin as an additional defendant; and add the proposed

  retaliation claims.

           a. Rivera’s Wage and Overtime Claims May Proceed

              Defendants assert that plaintiffs’ proposed addition

  of Rivera is futile because a portion of Rivera’s FLSA and NYLL

  claims is time-barred.      (Defs. Mem. 12-13.)      Defendants note

  that Rivera’s claims with respect to his past employment with

  MooreGroup should be limited, for his FLSA claims, to the

  preceding two years before Rivera filed his opt-in consent form,

  and, for his NYLL claims, to the six years before the initial

  Complaint was filed.      (Id. at 13.)    Therefore, defendants

  conclude, the “proposed amendment [to add Rivera] is futile as a

  substantial portion of his claims are barred by the applicable

  statute of limitations.”      (Id. at 12.)


                                       27
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 28 of 45 PageID #: 388



              The court finds that defendants have not demonstrated

  futility.    Crucially, defendants do not cite to any authority

  for their apparent view that a claim is futile, for purposes of

  a Rule 15 motion, if a portion of that claim is time-barred.            In

  Michael v. Bloomberg L.P., a New York court held that the

  proposed amendments, which were partially time-barred, were not

  futile.    See Michael v. Bloomberg L.P., No. 14-CV-2657

  (TPG)(KNF), 2016 U.S. Dist. LEXIS 55987, at *13-14 (S.D.N.Y.

  Mar. 18, 2016) (“A claim is either futile or not[.]”)

  “[D]ismissing claims on statute of limitations grounds at the

  complaint stage is appropriate only if a complaint clearly shows

  the claim is out of time.”        (Id. at *14.) (quoting In re Bank of

  New York Mellon Corp. Forex Transactions Litig., 921 F. Supp. 2d

  56, 90 (S.D.N.Y. 2013) (emphasis in original text).           Defendants

  do not dispute that Rivera alleges claims within the applicable

  limitations’ periods.      As such, plaintiffs’ proposed claims

  regarding Rivera are not futile, provided they are timely.

            b. Retaliation Claims

              Defendants also assert that plaintiffs’ proposed

  retaliation claims are futile.       Defendants assert that Simmons

  cannot establish a causal connection between “his alleged

  protected activity [and] any alleged adverse employment action,”

  since Simmons’ new allegations regarding retaliation relate to

  events that occurred 11 months after the lawsuit was filed and


                                       28
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 29 of 45 PageID #: 389



  after plaintiffs ceased working for defendants.          (Defs. Mem.

  17.)   Apart from stating that plaintiffs have not pled “how they

  suffered any damages causally related to Defendants’ alleged

  retaliation,” (Defs. Mem. 18) defendants do not argue that

  plaintiffs have failed to allege a prima facie retaliation case

  regarding Rivera, nor do defendants argue that plaintiffs have

  failed to allege the first two elements of a retaliation claim

  as to Simmons.     (Id.)

              To state a retaliation claim under the FLSA and the

  NYLL, a plaintiff must “plead facts showing a prima facie case

  of retaliation, namely: (1) participation in protected activity

  known to the defendant; (2) an employment action disadvantaging

  the plaintiff; and (3) a causal connection between the protected

  activity and the adverse employment action.”          Salazar v. Bowne

  Realty Assocs., L.L.C., 796 F. Supp. 2d 378, 384 (E.D.N.Y. 2011)

  (citing Mullins v. City of New York, 626 F.3d 47 (2d Cir. 2010)

  (FLSA); Higueros v. New York State Catholic Health Plan, Inc.,

  526 F. Supp. 2d 342, 347 (E.D.N.Y. 2007) (NYLL).          Protected

  activities, under the FLSA and the NYLL, include, inter alia,

  the filing of a complaint by an employee.         29 U.S.C. §

  215(a)(3); N.Y.L.L. § 215(a); Mullins, 626 F.3d 47 (2d Cir.

  2010).

              First, because the filing of the instant action

  constitutes participation in a protected activity known to


                                       29
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 30 of 45 PageID #: 390



  defendants, plaintiffs have established the first element of a

  prima facie retaliation claim.

              Second, the court considers whether plaintiffs have

  pleaded an adverse employment action.         Under Second Circuit case

  law, an adverse employment action in an FLSA case is a

  “materially adverse change” in the terms and conditions of

  employment; some examples of types of adverse employment actions

  include “termination of employment, a demotion evidenced by a

  decrease in wage or salary, a less distinguished title, a

  material loss of benefits, significantly diminished material

  responsibilities, or other indices . . . unique to a particular

  situation.”    See Sanders v. New York City Human Resources

  Admin., 361 F.3d 749, 755 (2d Cir. 2004); see also Dunn v.

  Sederakis, 143 F. Supp. 3d 102, 112 fn. 9 (S.D.N.Y. 2015)

  (docking wages to which an employee is entitled and failing to

  pay overtime to which an employee is entitled are adverse

  employment actions); Burlington Northern and Sante Fe Ry. Co. v.

  White, 548 U.S. 53, 70-71 (2006) (forcing an employee to perform

  an unpleasant work assignment may be an adverse employment

  action).

              The United States Supreme Court held, in Burlington

  Northern and Santa Fe Railway Co. v. White, a case involving a

  retaliation claim under Title VII, that an adverse employment

  action includes one that “might well ‘have dissuaded a


                                       30
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 31 of 45 PageID #: 391



  reasonable worker from making or supporting a charge of

  discrimination.’”     Burlington Northern, 548 U.S. 53, 68 (2006)

  (quoting Rochon v. Gonzales, 438 F.3d 1211, 1219).           The Second

  Circuit has applied the legal standard announced in Burlington

  Northern to FLSA retaliation claims.        See Mullins, 626 F.3d 47,

  53 (2d Cir. 2010); see also Jian Zhong Li, 2015 WL 4643145, at

  *3 (S.D.N.Y. Aug. 4, 2015) (“[T]he FLSA anti-retaliation

  provision extends to an action taken by a prior employer if that

  action would have the effect of dissuading a reasonable employee

  from pursuing FLSA relief.”).       Retaliation claims made by former

  employees for post-employment conduct are, however, allowed

  under “relatively narrow” circumstances.         Santos v. E T & K

  Foods, Inc., No. 16 Civ. 7107(DLI)(VMS), 2017 U.S. Dist. LEXIS

  100495, at *8 (E.D.N.Y. June 27, 2017) (quoting Jian Zhong Li v.

  Oliver King Ents., Inc., No. 14 Civ. 9293 (VEC), 2015 WL

  4643145, at *3 (S.D.N.Y. Aug. 4, 2015)).

              For instance, courts in the Second Circuit have

  recognized actionable retaliation claims in situations involving

  either “employment-related harm or a threatened legal claim,”

  including threatening immigration-related consequences and

  instituting bad faith litigation against the employee.           Jian

  Zhong Li, 2015 WL 4643145, at *3-4; Liu v. Elegance Rest.

  Furniture Corp., No. 15-CV-5787 (RRM) (SMG), 2017 U.S. Dist.

  LEXIS 160110, at *14 (E.D.N.Y. Sep. 25, 2017) (finding that a


                                       31
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 32 of 45 PageID #: 392



  former employer’s text messages threatening to alert authorities

  of plaintiff’s immigration status is an adverse employment

  action); Torres v. Gristede’s Operating Corp., 628 F. Supp. 2d

  447, 472-73 (S.D.N.Y. 2008) (noting that “baseless claims or

  lawsuits designed to deter claimants from seeking legal redress

  constitute impermissibly adverse retaliatory actions”).

              Here, in spite of defendants’ failure to raise this

  issue, the court finds that plaintiffs have alleged the second

  element of a retaliation claim, i.e. an adverse retaliatory

  action.    Even though the alleged “retaliation” occurred after

  plaintiffs were no longer employed by defendants, using bogus

  federal agents to threaten former employees with back taxes

  would likely discourage others from seeking to enforce their

  FLSA rights.    As noted above, in order to be actionable under

  the NYLL and FLSA retaliation statutes, the alleged conduct must

  involve either an employment-related harm or a threatened legal

  claim.    The alleged conduct amounts to both, in that unpaid

  wages for work performed were threatened by the bogus federal

  agents, and tax liabilities were also threatened.           Plaintiffs,

  however, were not personally deterred from continuing with this

  lawsuit, as they confirmed with the IRS that it had not sent any

  agents.    (Am. Compl. ¶ 11.)     Although plaintiffs have not

  suffered any harm specifically related to wrongful collections

  by the IRS, plaintiffs were threatened at their homes by the


                                       32
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 33 of 45 PageID #: 393



  bogus IRS agents with tax collections if they were to continue

  with the instant action.      Thus, the court finds that the alleged

  harassment in the instant case is actionable under the NYLL and

  FLSA retaliation statutes.

              If plaintiffs’ allegations regarding the harassment

  they experienced are true, as the court assumes for purposes of

  the futility analysis, the court finds that the alleged acts by

  defendants, in dispatching fake IRS agents to approach their

  litigation adversaries at their homes, sufficient to state a

  retaliation claim.     Lucente, 310 F.3d at 258 (2d Cir. 2002) (“An

  amendment to a pleading is futile if the proposed claim could

  not withstand a motion to dismiss pursuant to Fed. R. Civ. P.

  12(b)(6).”); Santiago v. Crown Hts. Ctr. for Nursing and Rehab.,

  No. 15-CV-4381, 2017 WL 9482107, at *5 (E.D.N.Y. Feb. 24, 2017)

  (when conducting futility analysis in the context of motions to

  amend, “[C]ourts accept all facts alleged by the moving party as

  true, and construe any ambiguities in favor of the moving

  party”).    Though such conduct might well be actionable under

  other statutes, both civil and criminal, the court cannot

  preclude a NYLL or FLSA retaliation cause of action merely

  because other remedies may exist.

              Third, the court considers whether plaintiffs have

  adequately alleged the third element of a retaliation claim,

  i.e. a causal connection between the protected activity and the


                                       33
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 34 of 45 PageID #: 394



  adverse employment action.       A causal connection may be

  established either through (1) temporal proximity or (2)

  evidence of retaliatory animus.        Mullins, 626 F.3d at 53; Nunez

  v. Metro. Learning Inst., Inc., No. 1:18-cv-1757 (FB)(VMS), 2019

  U.S. Dist. LEXIS 185674, at *5 (E.D.N.Y. Oct. 24, 2019) (finding

  it plausible that “the defendants retaliated against the

  plaintiff four months after he filed [the] complaint by filing

  the [a] lawsuit”); Salazar, 796 F.Supp.2d at 385.

              The Second Circuit “has not drawn a bright line to

  define the outer limits beyond which a temporal relationship is

  too attenuated to establish a causal relationship."           Nunez, 2019

  U.S. Dist. LEXIS 185674, at *4 (E.D.N.Y. Oct. 24, 2019) (quoting

  Gorman-Bakos v. Cornell Co-op Extension of Schenectady Cty., 252

  F.3d 545, 554 (2d Cir. 2001)).       Thus, courts, in exercising

  their discretion, determine whether the protected activity and

  the retaliation incidents are temporally proximate.           See Gorman-

  Bakos v. Cornell Co-op Extension of Schenectady Cty., 252 F.3d

  545, 554 (2d Cir. 2001)(finding a five-month gap sufficient to

  find temporal proximity); Santi v. Hot in Here, Inc., No. 18-

  CIV-03028(ER), 2019 U.S. Dist. LEXIS 10296, at *13 (S.D.N.Y.

  Jan. 22, 2019) (finding that defendants’ counterclaim, which was

  filed one month after plaintiff filed her complaint, was

  temporally proximate); Salazar, 796 F. Supp. 2d at 384-385

  (finding that plaintiff plausibly pleaded FLSA retaliation claim


                                       34
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 35 of 45 PageID #: 395



  where complaint alleged an eight-month gap between the protected

  activity and the adverse employment action).

              Additionally, a court may consider “non-circumstantial

  evidence, such as written or verbal statements of retaliatory

  intent.”    Salazar, 796 F. Supp. 2d at 385.       For example, in

  Patane v. Clark, the Second Circuit expressly found that

  plaintiff had pled a causal connection where she allegedly

  overheard defendants “conspiring to drive her out of her job”

  and learned that one defendant “issued a negative performance

  review [complaining] about her attitude.”         Patane v. Clark, 508

  F.3d 106, 116-17 (2d Cir. 2007) (finding that plaintiff had

  adequately pled a retaliation claim under Title VII).

              Here, as noted above, defendants assert that the third

  element of a retaliation claim is not met because the alleged

  retaliation was not temporally proximate to the filing of the

  instant lawsuit.     (Defs. Mem. 17.)     The court disagrees.

              Defendants cite to two cases, both of which are

  readily distinguishable from the instant case.          Nicastro

  concerned the summary judgment stage in the litigation, which

  required plaintiffs to meet a higher evidentiary standard by

  proffering admissible evidence.        See Nicastro v. New York City

  Dep’t of Design & Const., 125 F. App’x 357, 358 (2d Cir. 2005).

  In addition, in Baez, the court stated that the plaintiff’s

  retaliation claim failed because she did not allege any facts


                                       35
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 36 of 45 PageID #: 396



  demonstrating a causal connection or retaliatory animus.            See

  Baez v. Visiting Nurse Serv. Of New York Family Care Serv., 2011

  WL 5838441, at *6 (S.D.N.Y. 2011).

              Plaintiffs here have expressly alleged a causal nexus

  between their lawsuit, a protected activity, and the home visit

  by the bogus IRS agents, in that “the individual impersonating

  an IRS official expressly told Simmons and Rivera to ‘drop their

  lawsuit,’ demonstrating clear retaliatory animus[.]”           (Motion

  10.)   Plaintiffs have also alleged that this unidentified

  individual claimed that any money earned from the lawsuit would

  be paid to the IRS.      (Am. Compl. ¶¶ 88-90.)      Assuming these

  alleged facts are true, the court finds that the incidents

  described clearly demonstrate retaliatory intent to coerce

  plaintiffs into dropping the lawsuit.         As a result, the court

  finds that plaintiffs have adequately alleged all three elements

  of a prima facie retaliation claim with respect to Simmons and

  Rivera.

              Finally, defendants assert that plaintiffs’ alleged

  retaliation claims under the NYLL are futile because plaintiffs

  had not alleged that they served notice on the New York Attorney

  General (“NYAG”) before commencing this action, a statutory

  requirement pursuant to NYLL § 215(2)(b).         Defendants proffer

  two cases in support of their argument, but both are

  procedurally inapposite because they arose in the context of


                                       36
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 37 of 45 PageID #: 397



  plaintiffs’ request for a default judgment.          Romero v. Floris

  Const., Inc., No. 16-CV-4282, 2017 WL 5592681 (E.D.N.Y. Nov. 20,

  2017); Polit v. Global Foods Int’l Copr., No. 14-CV-7360, 2017

  U.S. Dist. LEXIS 57255 (S.D.N.Y. Apr. 13, 2017).

              Though courts disagree as to whether notice to the

  NYAG is a strict condition precedent to sue, a number of courts

  have granted a plaintiff additional time to submit proof of

  service of notification after the lawsuit was filed.           See

  Quintanilla v. Suffolk Paving Corp., No. CV 09-5331 (SJF) (AKT),

  2011 U.S. Dist. LEXIS 34193, at *17-18 (E.D.N.Y. Feb. 10, 2011)

  (finding that “notice [to the NYAG] is not. . . a condition

  precedent that would bar this amendment [of the complaint]”);

  Robledo v. No. 9 Parfume Leasehold, 2013 U.S. Dist. LEXIS 57383,

  at *26-27 (S.D.N.Y. Apr. 9, 2013) (“[T]his Court will not reject

  Plaintiff’s NYLL retaliation claim on the basis of late notice

  to the State Attorney General.”).         But see Polit v. Global Foods

  Int’l Copr., No. 14-CV-7360, 2017 U.S. Dist. LEXIS 57255, at *22

  (S.D.N.Y. Apr. 13, 2017) (denying without prejudice plaintiff’s

  request for damages for unlawful retaliation under Section 215

  of the NYLL on ground that plaintiff had not provided evidence

  that he served notice of the suit upon the NYAG, but granting 14

  days to submit proof of such service).

              On March 29, 2019, in plaintiffs’ Reply Declaration of

  Mr. Pelton, plaintiffs informed the court that it had hand-


                                       37
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 38 of 45 PageID #: 398



  delivered a Notification of Retaliation to the NYAG, on March

  25, 2019, and accordingly, had updated the proposed Amended

  Complaint to reflect such notice.         (ECF No. 53-1, Pelton Decl.,

  Ex. A – Notice of Civil Action ¶¶ 3-4; ECF No. 53-2, Proposed

  Amended Complaint ¶ 93.)      Based on the foregoing, the court

  finds that plaintiffs’ retaliation claims arising under the NYLL

  are not futile based on lack of notice to the NYAG, and grants

  plaintiffs’ request to update the proposed amended complaint

  with paragraph 93, reflecting service of notice on the NYAG.

  (ECF No. 53-2, Proposed Amended Complaint ¶ 93.)

              For the foregoing reasons, the court finds that the

  alleged retaliation claims are not futile because plaintiffs

  have alleged sufficient facts to state a claim for relief that

  is plausible on its face.       See Mendez v. U.S. Nonwovens Corp., 2

  F. Supp. 3d 442, 451 (E.D.N.Y. 2014) (quoting Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570(2007)); see also Lucente v. IBM

  Corp., 310 F.3d 243, 258 (2d Cir. 2002).         Accordingly, the court

  grants plaintiffs’ proposed addition of the retaliation claims

  with respect to Rivera and Simmons.

           c. Baldwin – Single Integrated Enterprise

              Defendants assert that the claims against Baldwin are

  not plausible on their face because they are conclusory

  allegations that Baldwin and MooreGroup are successor entities

  or a single integrated enterprise.        “[W]hether a particular


                                       38
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 39 of 45 PageID #: 399



  defendant can be considered a plaintiff’s ‘employer’ is a fact-

  specific inquiry.”      Addison v. Reitman Blacktop, Inc., 283

  F.R.D. 74, 84 (E.D.N.Y. 2011).        Courts in the Second Circuit

  evaluate several factors to determine whether multiple

  defendants constitute a single employer. 4         Addison v. Reitman

  Blacktop, Inc., 283 F.R.D. 74, 84 (E.D.N.Y. 2011); Jaigua v.

  Kayafas Cont. Co., No. 18-CV-1941 (RJD) (SMG), 2019 U.S. Dist.

  LEXIS 38685, at *7-8 (E.D.N.Y. Mar. 11, 2019).           In the context

  of a motion to amend, “the relevant inquiry is whether a

  defendant has been put ‘on notice of the theory of employer

  liability.’”    Id. (finding that plaintiffs had adequately

  alleged a new defendant was their employer where plaintiffs had

  fulfilled the notice requirement “by alleging, that, upon

  information and belief, ‘[a]t all times material to this action,

  the corporate Defendants formed a 'single integrated enterprise'

  as they shared common management, finances, and/or other

  resources”) (quoting Fowler v. Scores Holding Co., Inc., 677 F.

  Supp. 2d 673, 681 (S.D.N.Y. 2009)).

              Here, the court finds that plaintiffs alleged

  sufficient facts to put Baldwin on notice of the theory of



  4 The factors are “(1) interrelation of operations; (2) centralized control of
  labor relations; (3) common management; and (4) common ownership or financial
  control.” Addison v. Reitman Blacktop, Inc., 283 F.R.D. at 84 (citing Cook
  v. Arrowsmith Shelburne, Inc., 69 F.3d 1235, 1240 (2d Cir. 1995); Bricklayers
  and Allied Craftworkers Local 2 v. C.G. Yantch, Inc., 316 F. Supp. 2d 130,
  143 (N.D.N.Y. 2003)).


                                        39
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 40 of 45 PageID #: 400



  employer liability.      Plaintiffs allege that “upon information

  and belief, [Baldwin] is an active New York Corporation with its

  principal place of business at 1 Jefferson Place, Baldwin, New

  York 11510,” the same address as that of MooreGroup.           (Am.

  Compl. ¶¶ 14-15.)     In addition, plaintiffs allege that upon

  information and belief, Baldwin “does not possess any financial

  resources independent of MooreGroup and instead pays MooreGroup

  employees with funds of MooreGroup paid to [Baldwin] for that

  purpose.”    (Id. ¶ 21.)    Plaintiffs also allege that Baldwin and

  MooreGroup are “owned, operated and managed by the same

  individuals at the same corporate office, utilizing the same

  corporate practices and policies.”        (Id. ¶ 24.)    Furthermore,

  plaintiffs allege that after returning to work for defendants in

  February 2018, Rivera, while “working . . . under the same

  supervisors as he had during his prior employment with

  Defendants, performing the same work and paid in the same manner

  as in the past,” began receiving paychecks form Baldwin instead

  of MooreGroup.     (Id. ¶ 75.)    Therefore, plaintiffs have alleged

  interrelation of operations and “common management, finances,

  and/or other resources” sufficient to place Baldwin on notice of

  the theory of employer liability.         Thus, it would not be futile

  or prejudicial to permit plaintiffs to amend the complaint to

  add Baldwin.

           d. Baldwin – Covered Employer under FLSA


                                       40
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 41 of 45 PageID #: 401



              Defendants assert that plaintiffs have not

  sufficiently pleaded that Baldwin engaged in interstate

  commerce, which is a requirement under 29 U.S.C. § 203 of the

  FLSA (“Section 203”). (Defs. Mem. 15.)          An employer is covered

  under Section 203 if it “(i) has employees engaged in commerce

  or in the production of goods for commerce, or that has

  employees handling, selling, or otherwise working on goods or

  materials that have been moved in or produced for commerce by

  any person; and (ii) is an enterprise whose annual gross volume

  of sales made or business done is not less than $500,000[.]”              29

  U.S.C. § 203(s)(1)(A).      Though defendants do not dispute that

  plaintiffs have sufficiently pleaded the second prong, 5

  defendants assert that plaintiffs have failed to assert that

  either “[Rivera] or Baldwin Harbor engaged in interstate

  commerce.”    (Defs. Mem. 15.)

              The court agrees that plaintiffs have not pleaded

  facts to suggest that Rivera was engaged in interstate commerce,

  the production of goods for interstate commerce, or working on

  goods or materials that were moved in or produced for interstate

  commerce.    The court also agrees that plaintiffs offer minimal



  5
   Defendants assert that “Plaintiffs . . . state, improperly, that the
  ‘Corporate Defendant had gross revenues in excess of $500,000.” (Defs. Mem.
  15-16.) Though the proposed Amended Complaint defines “Corporate Defendants”
  to include Baldwin and MooreGroup, the court understands that plaintiffs
  alleged gross revenues, on the part of Baldwin, in excess of $500,000.00 (ECF
  No. 49-2, Ex. B ¶¶ 15, 29.)


                                       41
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 42 of 45 PageID #: 402



  allegations concerning Baldwin’s activities in interstate

  commerce.    Plaintiffs assert that Baldwin, like the other

  corporate defendants, “ha[s] been and continue[s] to be [an]

  employer[] engaged in interstate commerce and/or the production

  of goods for commerce, within the meaning of the FLSA.”            (Am.

  Compl. ¶ 26.)

              But the fact that plaintiffs have not pleaded specific

  facts as to Rivera’s and/or Baldwin’s activities in interstate

  commerce is not necessarily fatal to plaintiffs’ FLSA claims at

  this stage.    Indeed, the pleading requirement for the first

  prong under Section 203 is not particularly onerous.           Even where

  plaintiffs arguably did not adequately allege that defendants

  engaged in interstate commerce, courts have often inferred from

  the nature of the business that the first prong under Section

  203 was met.    See, e.g., Rodriguez v. Almighty Cleaning, Inc.,

  784 F. Supp. 2d 114, 120-21 (E.D.N.Y. 2011) (inferring that

  enterprise was engaged in interstate commerce where employees

  handled supplies or equipment that originated out-of-state)

  (collecting cases); Vega v. K & C Interior Constr. Corp., No.

  18-CV-182, 2018 WL 4376486, at *2 (E.D.N.Y. Aug. 28, 2018)

  (“Considering the nature of K & C’s business as an interior

  construction company, it is reasonable to infer that K & C

  engaged in interstate commerce by handling and otherwise working

  on construction materials moved from or produced in other


                                       42
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 43 of 45 PageID #: 403



  states.”); Zhang v. Wen Mei, Inc., No. 14-CV-1647(JS)(SIL), 2014

  U.S. Dist. LEXIS 152498, at *7 (E.D.N.Y. Oct. 27, 2014)

  (collecting cases).      But see Kaplan v. Wings of Hope Residence,

  Inc., No. 2:18-cv-02972 (ADS)(AKT), 2018 U.S. Dist. LEXIS

  207138, at *16-17 (E.D.N.Y. Dec. 7, 2018) (dismissing FLSA claim

  because plaintiff had not adequately alleged facts regarding

  employees’ activities in interstate commerce); Gunawan v. Sake

  Sushi Rest., 897 F. Supp. 2d 76, 85-86 (E.D.N.Y. 2012)

  (declining to infer “an interstate commerce nexus from nothing

  more than the general description of an employer’s business –

  however likely the conclusion may seem”).

              Here, the court may infer that the first prong under

  Section 203 is met for purposes of the instant Motion.           In

  addition to alleging that Baldwin is engaged in interstate

  commerce, plaintiffs also allege that Baldwin is “in the

  construction contracting business.”        (Am. Compl. ¶ 43.)      It is

  likely that many of the tools, equipment, and materials used by

  defendants’ employees in their construction work originated out-

  of-state and, thus, moved within interstate commerce.           See,

  e.g., Shim v. Millennium Grp., No. 08-CV-4022, 2009 U.S. Dist.

  LEXIS 6014, 2009 WL 211367, at *3 (E.D.N.Y. Jan. 28, 2009)

  (finding that though plaintiffs' complaint “does not explicitly

  allege that the corporate defendants are an enterprise engaged

  in interstate commerce, courts nevertheless have noted that


                                       43
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 44 of 45 PageID #: 404



  'virtually every enterprise in the nation doing the requisite

  dollar volume of business is covered by the FLSA'") (quoting

  Archie v. Grand Cent. P'ship, Inc., 997 F. Supp. 504, 530

  (S.D.N.Y. 1998) (emphasis omitted)).         Because the court may

  infer the first prong under Section 203 is met, and defendants

  do not dispute the second prong under Section 203 is met, the

  court finds that plaintiffs have adequately pleaded that Baldwin

  is a covered employer under Section 203 of the FLSA for purposes

  of the instant Motion.

                                  CONCLUSION

              For the foregoing reasons, the court grants

  plaintiffs’ Motion to Amend, including plaintiffs’ requests: (i)

  to add Rivera as a named plaintiff; (ii) to add Baldwin as an

  additional defendant; and (iii) to add retaliation claims with

  respect to Rivera and Simmons.       Plaintiffs shall file the

  Amended Complaint on or before January 13, 2020, and serve

  additional defendant Baldwin with process.         Within two business

  days of plaintiffs’ filing of the Amended Complaint, the court

  directs the parties to file a joint letter, certifying that the

  Amended Complaint complies with this Order and contains




                                       44
Case 1:17-cv-07405-KAM-VMS Document 62 Filed 01/02/20 Page 45 of 45 PageID #: 405



  reference to the required notice to the NYAG, pursuant to §

  215(2)(b) of the NYLL.      As needed, any discovery-related or

  other pretrial issues or questions are respectfully referred to

  Magistrate Judge Scanlon.

  SO ORDERED.

  Dated: January 2, 2020
         Brooklyn, New York


                                            ____      _/s/_
                                            KIYO A. MATSUMOTO
                                            United States District Judge




                                       45
